 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ENID MARIE FLORES,                               Case No. 1:19-cv-01681-AWI-JDP
12                       Plaintiff,                    ORDER FOR PLAINTIFF TO SHOW CAUSE
                                                       WHY THIS CASE SHOULD NOT BE
13           v.                                        DISMISSED AS DUPLICATIVE OF CASE
                                                       1:19-cv-01509-NONE-JLT
14    CALIFORNIA CORRECTIONAL
      WOMEN’S FACILITY, et al.,                        THIRTY-DAY DEADLINE
15
                         Defendants.
16

17
            Plaintiff Enid Marie Flores is a state prisoner proceeding without counsel in this action.
18
     Plaintiff filed the complaint commencing this action on November 12, 2019. ECF No. 1. As it
19
     appears that plaintiff filed a complaint against the same defendants based on the same allegations
20
     in Flores v. Cal. Corr. Women’s Facility, No. 1:19-cv-01509 at ECF No. 1, the court will order
21
     plaintiff to show cause why this case should not be dismissed as duplicative.
22
            Duplicative lawsuits filed by a plaintiff proceeding in forma pauperis are subject to
23
     dismissal as either frivolous or malicious under 28 U.S.C. § 1915(e). See, e.g., Cato v. United
24
     States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995); McWilliams v. State of Colo., 121 F.3d 573, 574
25
     (10th Cir. 1997); Pittman v. Moore, 980 F.2d 994, 994–95 (5th Cir. 1993); Bailey v. Johnson, 846
26
     F.2d 1019, 1021 (5th Cir. 1988). “Plaintiffs generally have ‘no right to maintain two separate
27
     actions involving the same subject matter at the same time in the same court and against the same
28
                                                       1
 1   defendant.’” Adams v. California Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007)

 2   (quoting Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977)), overruled on other grounds by

 3   Taylor v. Sturgell, 553 U.S. 880, 904 (2008).

 4           “To determine whether a suit is duplicative, we borrow from the test for claim

 5   preclusion.” Adams, 497 F.3d at 688. “‘[T]he true test of the sufficiency of a plea of ‘other suit

 6   pending’ in another forum [i]s the legal efficacy of the first suit, when finally disposed of, as ‘the

 7   thing adjudged,’ regarding the matters at issue in the second suit.’” Id. (quoting The Haytian

 8   Republic, 154 U.S. 118, 124 (1894)). “Thus, in assessing whether the second action is duplicative

 9   of the first, we examine whether the causes of action and relief sought, as well as the parties . . .

10   to the action, are the same.” Adams, 497 F.3d at 689. See also Serlin v. Arthur Anderson & Co.,

11   3 F.3d 221, 223 (7th Cir. 1993) (internal quotation marks and citation omitted) (“[A] suit is

12   duplicative if the claims, parties, and available relief do not significantly differ between the two

13   actions.”).

14           On October 23, 2019, plaintiff filed a complaint in the Eastern District of California and

15   that is proceeding in Flores v. Cal. Corr. Women’s Facility, No. 1:19-cv-01509. Three weeks

16   later, plaintiff filed the complaint commencing this action. Several pages of the complaints in

17   both cases are identical. The allegations are identical. The defendants are identical. The only

18   difference in the complaints is that plaintiff includes more exhibits attached to her complaint in

19   Flores, No. 1:19-cv-01509, at ECF No. 1.

20           Thus, it appears that this case is duplicative of Flores v. Cal. Corr. Women’s Facility, No.
21   1:19-cv-01509. Accordingly, it is hereby ordered that within thirty days from the date of service

22   of this order, plaintiff shall show cause why this case should not be dismissed as duplicative. If

23   plaintiff does not wish to pursue this case, she may file a notice of dismissal. If plaintiff fails to

24   file a response, we will recommend that this case be dismissed.

25

26
27

28
                                                         2
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     April 6, 2020
 4                              UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                3
